Order entered July 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00820-CV

                               ROBERT K. DOWD, Appellant

                                               V.

                       SHIRE PHARMACEUTICALS, LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-11027

                                           ORDER
       We GRANT appellant’s June 25, 2014 motion for an extension of time to file a notice of

appeal. The notice of appeal filed on June 23, 2014 is deemed timely for jurisdictional purposes.


                                                      /s/   ADA BROWN
                                                            JUSTICE